Title: To Benjamin Franklin from Joshua Johnson, 6 March 1779
From: Johnson, Joshua
To: Franklin, Benjamin


Honble. Sir
Nantes 6 Mar 79.
I have the honour to acknowledge the Receit of your polite and much esteemed favour of the 28 Ultimo for which and your readiness in interfearing to releave me from the duties imposed by the Farmers General on my Furniture I beg you to accept of my gratefull thanks, at your request I forward you a List of those Articles on which they have charged the duty and have hopes, that through your interposition, that I shall be discharged from the payment of it.—
As an Individual who is established here in Trade, I take this method to return you my thanks for your great attention to it in the early appointment of the Alliance Frigate to Convoy our Ships to America, and notwithstanding what may be insinuated to the contrary I have not a doubt but you will inforce your Orders so as to have her here at or near the time you originally fixed.— The La Bergere lately arrived from Mary’d at L.’Orient has three hundred Hhds Tobacco on board on Account of Congress, the Owner has made frequent applications to M. Williams & self to receive them, I have thought proper to mention thus much for fear you had not been informed of her arrival & that you may be pleased to give your Orders accordingly.— I remain on all occasions with the most sincere esteem & regard— Sir. Your most obliged & ready Hble Servant
Joshua Johnson
His Excellency Benjamin Franklin Esqr. Passy.
 
Addressed: His Excellency / Benjamin Franklin Esqr: / Plenipotentiary / at the Court of / Versailles.
Notation: Joshua Johnson Nantes 6. Mars 1779
